      Case 2:17-cv-00102 Document 218 Filed on 05/26/20 in TXSD Page 1 of 8
                                                                                                    United States District Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                                                                                                         May 26, 2020
                                UNITED STATES DISTRICT COURT
                                                                                                      David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION

JAIME SANCHEZ, et al,                                     §
                                                          §
           Plaintiffs,                                    §
VS.                                                       § CIVIL ACTION NO. 2:17-CV-102
                                                          §
SCHLUMBERGER TECH. CORP.,                                 §
                                                          §
           Defendant.                                     §

                          ORDER OVERRULING OBJECTIONS TO
                         MEMORANDUM AND RECOMMENDATION

         Plaintiffs moved for partial summary judgment as to several of Defendant

Schlumberger Technology Corporation’s (STC) affirmative defenses.                                      D.E. 122.1

STC recently renewed its opposition to that motion, asking the Court to deny summary

judgment as to a subset of the defenses that Plaintiffs challenged. Specifically, STC

argued it could proceed on its defenses that: (1) Plaintiffs Jamie Sanchez and David Loyd

are exempt from the Fair Labor Standards Act’s overtime compensation requirement

because they are administrative employees, and (2) Plaintiff Steven Stogrin is also

exempt because he is a highly compensated employee (collectively, the “challenged

defenses”). D.E. 201. In turn, Plaintiffs moved to strike three declarations and portions

of one declaration that STC attached to its renewed opposition. D.E. 204.




1
  Plaintiffs brought this action under the Fair Labor Standards Act, alleging STC illegally denied them overtime
compensation. After the Court granted conditional class certification, Plaintiffs moved for partial summary
judgment as to several of STC’s affirmative defenses. D.E. 122. The Court later decertified the class and ordered
STC to specify which defenses it intended to assert against the remaining Plaintiffs, so that the Court could rule on
Plaintiffs’ still-pending motion for partial summary judgment. D.E. 199.
1/8
      Case 2:17-cv-00102 Document 218 Filed on 05/26/20 in TXSD Page 2 of 8



        Magistrate Judge Jason Libby reviewed these filings and submitted a

memorandum and recommendation (M&R). D.E. 207. He recommends that the Court

grant Plaintiffs’ motion for partial summary judgment as to the challenged defenses and

that it grant in part Plaintiffs’ motion to strike.                 The Court now considers STC’s

objections to the M&R (D.E. 209), Plaintiffs’ response (D.E. 215), and STC’s reply

(D.E. 216). It also considers STC’s response to Plaintiffs’ motion to strike (D.E. 208),

which it filed after Judge Libby issued the M&R.

        For the following reasons, STC’s objections are OVERRULED.                                 D.E. 209.

Plaintiffs’ motion for partial summary judgment is GRANTED as to the challenged

defenses. D.E. 122. And Plaintiffs’ motion to strike is DENIED as moot. D.E. 204.

                                              DISCUSSION

I.      Plaintiffs’ Motion for Partial Summary Judgment

        A.       Judge Libby’s Recommendation

        Judge Libby recommended granting Plaintiff’s motion as to the challenged

defenses because he found no genuine dispute that Plaintiffs were not paid at least $455

per week on a “salary basis,” as required to establish the defenses. See

29 C.F.R. §§ 541.600(a), 541.601(b)(1).2 Judge Libby made this recommendation in an

uncertain legal environment. The parties do not dispute that STC compensated Plaintiffs

on a day-rate basis. D.E. 209, p. 10, 12-13. Shortly before Judge Libby issued his M&R,

the Fifth Circuit withdrew an opinion detailing the circumstances under which day-rate

2
  The weekly minimum increased to $684 per week on January 1, 2020, but there is no dispute that $455 per week is
the applicable rate in this case. D.E. 209, p. 6. The term “salary basis” is defined by 29 C.F.R. § 541.602 and
§ 541.604(b).
2/8
      Case 2:17-cv-00102 Document 218 Filed on 05/26/20 in TXSD Page 3 of 8



compensation can meet the salary-basis requirement, leaving the Fifth Circuit’s view of

the issue unclear. See Faludi v. U.S. Shale Sols., L.L.C., 950 F.3d 269 (5th Cir. 2020).

         Nonetheless, Judge Libby reasonably assumed the Fifth Circuit would adhere to its

reasoning from the withdrawn Faludi decision. But, even applying that decision, he

found no evidence that STC guaranteed any Plaintiff would receive the required weekly

minimum if they worked an insufficient number of days in a given week, as required by

29 C.F.R. § 541.604(b). D.E. 207, p. 9. He therefore recommended granting Plaintiffs’

motion as to the challenged defenses.

         B.       The Fifth Circuit’s Decision in Hewitt

         STC filed objections to the M&R, contesting Judge Libby’s assessment of the

evidence and arguing that several cases require the Court to deny Plaintiffs’ motion.

D.E. 209. Shortly after it filed these objections, however, the Fifth Circuit decided

Hewitt v. Helix Energy Solutions Group, Inc., 956 F.3d 341 (5th Cir. 2020). This

decision significantly undermined STC’s arguments, holding that:

                  The case we decide today presents the same interpretive
                  question that divided our court in Faludi. We hold, consistent
                  with the dissent in Faludi, that an employee who is paid a
                  daily rate is not paid on a “salary basis” under 29 C.F.R.
                  § 541.602(a).

Id. at 342. STC’s initial objections relied on the withdrawn Faludi decision’s assessment

of the day-rate issue, as well as the now-reversed lower court decision in Hewitt.3



3
  STC’s initial objections also relied on Jordan v. Helix Energy Solutions Group, Inc., 346 F. Supp. 3d 890 (S.D.
Tex. 2018). The Court finds Jordan unpersuasive. That case addressed a plaintiff’s motion for summary judgment
involving a similar day-rate issue, and found that the “evidence presented by plaintiffs [was] not sufficient to carry
their burden of showing that they were not paid on a salary basis.” Id. at 907. But the Jordan court did not
3/8
      Case 2:17-cv-00102 Document 218 Filed on 05/26/20 in TXSD Page 4 of 8



        Yet Hewitt also suggested—but did not hold—that compensation paid on a day-

rate basis can satisfy the salary-basis requirement if an employer and employee “agree[]

beforehand” that the employee will work a certain number of days. Id. at 344 n.3. This

suggestion was based on 29 C.F.R. § 541.602’s requirement that the employee receive a

“predetermined” amount on a weekly or less frequent basis. Id.4

        C.       Defendant’s Objections

        Plaintiffs responded to STC’s objections, arguing Hewitt requires the Court to

grant its motion. STC replied, insisting that the reasoning of the withdrawn Faludi

decision remains valid. The Court rejects this argument, given Hewitt’s explicit rejection

of that decision. Perhaps recognizing that Hewitt now governs, STC also argues that it

made “beforehand” agreements with Plaintiffs that they would work a specific number of

days.5 It also argues Judge Libby improperly drew inferences against it, in violation of

the summary judgment standard. Finally, STC argues it can satisfy the salary-basis

requirement for at least some of the weeks in which it employed Plaintiffs.

        These objections are OVERRULED.

                 1.       Beforehand Agreements with Stogrin and Loyd

        STC has presented no evidence that it made any beforehand agreements with

Plaintiffs Steve Stogrin or David Loyd requiring that they work a specific number of

specifically describe the evidence on which it based this finding, making it difficult for this Court to determine
whether Jordan supports any particular outcome in this case. See id.
4
  Judge Libby relied on 29 C.F.R. § 541.604(b), while Hewitt addressed 29 C.F.R. § 541.602. The Court considers
these provisions together, since “whether one looks to [Section] 541.604(b), or [Section] 541.602(a), it is legally
significant whether [a plaintiff’s] weekly salary was a matter of right or a matter of grace.” Hughes v. Gulf
Interstate Field Servs., Inc., 878 F.3d 183, 191 (6th Cir. 2017); see also Snead v. EOG Res., Inc., No. 5:16-CV-
1134-OLG, 2018 WL 1151138, at *2 (W.D. Tex. Feb. 13, 2018) (recognizing Sections 541.604(b) and 541.602 are
similar in this respect).
4/8
       Case 2:17-cv-00102 Document 218 Filed on 05/26/20 in TXSD Page 5 of 8



days. Consider, for example, STC’s evidence regarding Stogrin. STC points to the

declaration of one of his managers, stating in relevant part that:

                 Stogrin’s services were provided on a project-by-project basis.
                 When he was assigned to a project, he would work every day
                 until that project was completed. He provided directional
                 drilling services . . . while those services were required at the
                 rig. When those services were completed at a particular rig,
                 STC informed [Stogrin’s staffing agency] that there was
                 currently no work available for Mr. Stogrin or the anticipated
                 date of when a new project would start.

    D.E. 209, 10, citing D.E. 209-8, ¶ 9. This sheds no light on whether STC and Stogrin

“agreed beforehand” that any particular project would last any particular number of days.

Hewitt, 956 F.3d at 344 n.3. Indeed, STC concedes that “the length of projects varied

and did not always begin or end with a full seven-day week.” D.E. 216, p. 2.

         Beyond that declaration, STC also points to Stogrin’s payroll records. D.E. 209-1

¶ 3; D.E. 209-2. But they only show after-the-fact payroll calculations—not beforehand

agreements. See Snead v. EOG Res., Inc., No. 5:16-CV-1134-OLG, 2018 WL 1151138,

at *3 (W.D. Tex. Feb. 13, 2018) (“[E]vidence that Plaintiff regularly received a

qualifying amount of pay is not the same as evidence that he was guaranteed to receive

that amount regardless of the quality or quantity of work he performed.”).6

         STC’s evidence relating to David Loyd is essentially identical to the Stogrin

evidence, so it fails for the same reasons. D.E. 209, p. 11-12, citing D.E. 209-5, 209-9.




5
  The Court assumes, without deciding, that Hewitt’s observation about “beforehand” agreements constitutes the law
in the Fifth Circuit.
6
  For the same reason, the Court also rejects STC’s argument regarding a payroll chart that Plaintiffs submitted in
their briefing. D.E. 216, p., 3–4, citing D.E. 215, p 8–9.
5/8
        Case 2:17-cv-00102 Document 218 Filed on 05/26/20 in TXSD Page 6 of 8



                    2.      Guaranteed Weekly Minimum

           The evidence relating to Jaime Sanchez at least suggests a beforehand agreement

that he work a certain number of days. D.E. 209, p. 13. 7 But the Court need not

determine whether this schedule, combined with Sanchez’s day rate, can constitute a

“predetermined amount” under 29 C.F.R. § 541.602 and Hewitt.8 Even if it does, STC

points to no evidence suggesting it guaranteed it would pay Sanchez at least $455 per

week if he worked fewer than two days in a given week.

           As Judge Libby found, the absence of such a guarantee prevents STC from

invoking 29 C.F.R. § 541.604(b), which states in relevant part that:

                    An exempt employee’s earnings may be computed on an
                    hourly, a daily or a shift basis, without losing the exemption or
                    violating the salary basis requirement, if the employment
                    arrangement also includes a guarantee of at least the
                    minimum weekly required amount paid on a salary basis
                    regardless of the number of hours, days or shifts worked, and
                    a reasonable relationship exists between the guaranteed
                    amount and the amount actually earned.

(emphasis added).9 The Court also notes that 29 C.F.R. § 541.602(a)(1) imposes a

similar requirement, stating in part that “an exempt employee must receive the full salary

for any week in which the employee performs any work without regard to the number of

days or hours worked.” See Faludi v. U.S. Shale Sols., L.L.C., 936 F.3d 215, 222 (5th

Cir. 2019) (Ho, J., dissenting).

7
  In particular, STC presented evidence that Sanchez’s work schedule required him to work eleven days and then
take three days off. D.E. 209, p. 13.
8
    STC acknowledges it paid Sanchez a day rate of $350 per day. D.E. 209, p. 13.
9
 The parties dispute the relevance of 29 C.F.R. § 541.604(b)’s “reasonable relationship” requirement and whether
STC can satisfy that requirement. The Court need not reach these issues.

6/8
      Case 2:17-cv-00102 Document 218 Filed on 05/26/20 in TXSD Page 7 of 8



        STC objects that Judge Libby improperly inferred STC did not guarantee Plaintiffs

the weekly minimum, despite STC’s “undisputed evidence of an agreement before hand.”

D.E. 216, p. 2. This argument fails. As discussed above, STC presented no evidence—

much less undisputed evidence—that it guaranteed Sanchez would receive the weekly

minimum if he worked an insufficient number of days. STC acknowledges that the

FLSA overtime exemptions are affirmative defenses that it bears the burden of proving at

trial. D.E. 209, p. 5. And, as STC further concedes, Plaintiffs can prevail on their motion

for summary judgment by merely pointing out that STC’s evidence is insufficient to

establish the defenses. Id. Plaintiffs have done exactly that.

                3.      Week-by-week Analysis

        Finally, STC argues that “the Magistrate Judge failed to consider that Plaintiffs

may have been exempt most weeks, but were non-exempt for others.” D.E. 209, p. 14–

15. This objection glosses over the threshold issue, discussed above, of whether STC

presented evidence suggesting it made any guarantees satisfying the requirements of the

relevant regulations. It has not done so.

        STC’s objections are OVERRULED.

II.     Plaintiffs’ Motion to Strike

        With its opposition to Plaintiffs’ motion for partial summary judgment, STC

submitted the declarations of Francois van Vliet (D.E. 201-5), Alexander Grobbel

(D.E. 201-6), Alexander Barrera (D.E. 201-7) and Mark Albores (D.E. 201-9).10


10
  STC also submitted these declarations with its objections to the M&R. See D.E. 209-5 (van Vliet); 209-6
(Grobbel); 209-7 (Barrera); 209-9 (Albores).
7/8
      Case 2:17-cv-00102 Document 218 Filed on 05/26/20 in TXSD Page 8 of 8



Plaintiffs moved to strike portions of Barrera’s declaration and to entirely strike the other

declarations,      arguing      STC       failed    to    timely disclose          these     witnesses       under

F.R.C.P. 26(a)(1). D.E. 204. Judge Libby recommends denying the motion as moot as to

Barrera’s declaration, and granting the motion as to the remaining declarations.

D.E. 207, p. 2, n.1. STC objects to this recommendation. D.E. 209, pp. 15-16.

        Judge Libby’s recommendation is well taken.                            But even considering the

challenged declarations, STC failed to present any evidence that it could meet the salary-

basis requirement.11 Plaintiffs’ motion to strike is therefore moot in its entirety. STC’s

objections regarding the motion are similarly moot.                         The objections are therefore

OVERRULED and the motion is DENIED. Plaintiffs may re-raise this issue if STC

seeks to use these witnesses in the future.

                                               CONCLUSION

        STC’s objections are OVERRULED. D.E. 209. Plaintiffs’ motion for partial

summary judgment is GRANTED with regards to the challenged defenses. D.E. 122.

Plaintiffs’ motion to strike is DENIED as moot. D.E. 204.

        ORDERED this 26th day of May, 2020.

                                                          ___________________________________
                                                          NELVA GONZALES RAMOS
                                                          UNITED STATES DISTRICT JUDGE




11
  STC relied on the declarations of Albores and van Vliet in arguing that it paid David Loyd on a salary basis. See
D.E. 209, p. 11, citing D.E. 209-5 and 209-9.
8/8
